COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON
                                      MEMORANDUM ORDER
Appellate case name:       Paula Miller v. James Prince a.k.a James Smith
Appellate case number:     01-13-00243-CV
Trial court case number: 2011-65843
Trial court:               309th District Court of Harris County
        On April 29, 2014, we ordered this appeal stayed due to the United States Bankruptcy
Court for the Southern District of Texas reinstating appellant Paula Miller’s bankruptcy petition
on March 28, 2014. On August 27, 2014, appellee James Prince filed a motion with our Court
requesting that we reinstate this case because the bankruptcy court issued an order on August 11,
2014, attached as Exhibit A to the motion, dismissing appellant’s bankruptcy with prejudice. See
TEX. R. APP. P. 8.3(a) (“If a case has been suspended by a bankruptcy filing, a party may move
that the appellate court reinstate the appeal if permitted by federal law or the bankruptcy court.”).
Appellee correctly asserts that dismissal of appellant’s bankruptcy terminates the automatic stay
provisions of 11 U.S.C. §362, thereby authorizing reinstatement of the pending appeal in our
Court. See 11 U.S.C. § 362(c)(2)(B). Further, although appellant filed a notice of appeal from the
bankruptcy court’s dismissal order, the Bankruptcy Code does not provide an automatic stay
pending appeal. Rather, appellant must affirmatively seek a stay pending appeal pursuant to
Federal Rule of Bankruptcy Procedure 8005. See FED. R. BANKR. P. 8005. Appellee asserts that,
as of the filing of the motion, appellant has neither sought nor been granted such stay relief.
Appellant did not respond to appellee’s motion to reinstate this appeal.

        Appellee’s motion to reinstate is granted. This case is ordered to be reinstated on this
Court’s active docket. Appellant is ordered to file her brief within 30 days of the date of this
order, with no further extensions. See TEX. R. APP. P. 38.6(a). If appellant fails to timely comply,
the Court may dismiss this appeal for want of prosecution without further notice. See TEX. R.
APP. P. 42.3(b).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court
Date: September 18, 2014